818 _


       OFFICE     OF THE ATTORNEY              GENERAL   OF TEXAS

                                  AUSTIN




Honorable JOI. B4 Dart
Couatr Attorney
Kendall COuMJ
Boerne, Texae




             Thin 18 in reply          to yo

             “Our County Judge, X0
     arked   ,m to advire        him

             ‘“Ire have vithln     t
     Iudependent Sohoo
     ehlldren  of tranr
     rohool build1




                                                 that ‘. . . pub-
                                                 ahall be appro-
                                                 eduaation alike
                                          en, and lmpartlal   pro-
                                         both raaes*  Ilo phite
                                       oola rupported for
                                        11 any oolored abild-
                                 rupported for VhiIte ohlldren.


                     1 provider that *Every child in
                     raholartia age rh8u tta permitted
     to attend the publia free rohool8 of the dl8-
     trlot  or independent dlrtrlot  in vhlah it ro-
     8ide8,at  the time it applier  for adlU.t88iOn,
     . . .
                                                                            819


Honorable    Jar.    B. Dart,     pag8 2



             “tit.2902 &WOVi&O8th8t ‘All dill&en,   vlth-
     out regard       to oolor,
                            over 8iX year8 of age and
     under  llgbteen year8 of age at the beginning of
     any 8ohOlaltiO year, 8hall be inoluded in the
     rcholartio   Cen8U8 and 8hall be entitled to the
     benefit OS the publio rohool fund for that
     year* . . .*

          'I am unable to find any deoision8 bearing
     on the qwrtlon,    and haQe aooordingly advised
     the County Judge that prOQi8iM    must be made to
     take care 0r the80   10urnegr0e8~

             “lflll you klndl~ advise         ne if,    in your opln-
     ion,    my advlcr is oorreot?’

             You have oorrootly quoted the pertlnent part8 of
the Texa8 rtatutea oonaorning thfr Quertion, and, therefore,
VI Vill. not   repeat there dXtUtO8.

             Under the     aboQo rtatUte8,  it  18 OUl' Opinion that
you haoo    oorrectly     advlsod Judge Balrer.    This oonolurlon
18 also    supported     by the foll~ing   authoritiera

          Hill8 v. Board of Education of AnmArundol
     County, 30 Fed. Supp. 245;

             Mlrsouri     ex rel    Gainer   Q.   Canada,   83 L. Ed.
208.

                                                       Very truly   four8

                                                  ATTOIUYEY
                                                          GEUISAL OF TgMs




UJF,db